Exhibit 10.35

 

[g90091kkimage001.jpg]

 

May 6, 2005

 

 

AEW Targeted Securities Fund, L.P.
World Trade Center East
Two Seaport Lane
Boston, MA 02210-2021

Attn: Mr. Robert G. Gifford

 

Re:          Golf Trust of America, Inc. — Option to Acquire Series A
Convertible Redeemable Preferred Stock

 

Gentlemen:

 

As you know, Golf Trust of America, Inc. (the “Company”) has engaged Houlihan
Lokey Howard & Zukin (“Houlihan”) to assist the Company in its implementation of
the Company’s stockholder approved plan of liquidation or a recapitalization of
the Company.  In the foregoing context, and in consideration of a more
expeditious completion of the Company’s liquidation process, which the Company
expects will allow the Company to maximize the value received by all of its
stockholders, the Company requests that AEW Targeted Securities Fund, L.P.
(“AEW”) confirm by countersigning below AEW’s agreement to and approval of the
terms of this letter agreement (the “Agreement”).

 

1.  Option Agreement.

 

1.1.          AEW hereby grants the Company the option (the “Option”),
exercisable by the Company in the Company’s sole discretion, to purchase, on or
before November 30, 2005 (the “Option Termination Date”), all 800,000 shares of
the Company’s Series A Cumulative Convertible Redeemable Preferred Stock held by
AEW Targeted Securities Fund, L.P. (“AEW”) including, without limitation, all of
AEW’s rights to Liquidation Preferences (as defined in the Company’s Articles
Supplementary, including, without limitation, Liquidation Preferences in respect
of any accrued and unpaid dividends) payable in respect of such shares as of the
Company’s exercise of the Option (the “Series A Shares”), for a price of
$24,913,888.89 (the “Exercise Price”).

 

--------------------------------------------------------------------------------


 

1.2           Exercise of the Company’s purchase rights pursuant to the Option
may be made at any time on or before the Option Termination Date by delivery to
AEW in the manner set forth in Section 6 of this Agreement of a duly executed
notice of exercise in the form set forth in Exhibit A hereto (the “Notice”),
provided that within three (3) business days of the date the Notice is delivered
to AEW, the Company shall have delivered to AEW the Exercise Price by wire
transfer or cashier’s check of immediately available funds drawn on a United
States bank.

 

1.3           Upon the Company’s exercise of the Option and payment of the
Exercise Price in accordance with the provisions of Section 1.2, all rights of
AEW pursuant to any agreements between AEW and the Company, the Company’s
Articles Supplementary or otherwise shall terminate, and the Series A Shares
shall be authorized and unissued shares of Preferred Stock to which AEW shall no
longer have any ownership rights.

 

2.  Representations and Warranties of AEW.

 

2.1           This Agreement has been duly authorized, executed and delivered by
or on behalf of AEW.

 

2.2           The execution and delivery by AEW of, and the performance by AEW
of its obligations under, this Agreement shall not contravene (i) any provision
of applicable law, or (ii) the organizational documents of AEW, or (iii) any
agreement or other instrument binding upon AEW or any judgment, order or decree
of any governmental body, agency or court having jurisdiction over AEW, and no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by AEW of its
obligations under this Agreement.

 

2.3           AEW has, and on the date that the Company exercises the Option (if
the Option is exercised) will have (i) good and marketable title to the Series A
Shares to be sold by AEW free and clear of all security interests, claims,
liens, equities or other encumbrances known to or arising through AEW (except
for encumbrances arising under this Agreement), and (ii) the legal right and
power, and all authorization and approval required by law, to (A) enter into
this Agreement, and to (B) sell, transfer and deliver the Series A Shares to be
sold by AEW or a security entitlement in respect of the Series A Shares.

 

2.4           Upon delivery to the Company of certificates representing the
Series A Shares to be sold by AEW, each endorsed to the Company or in blank, by
an effective endorsement and payable therefore by the Company pursuant to this
Agreement, the Company will, assuming the Company does not have notice of any
adverse claims thereof, acquire the Series A Shares to be sold by AEW free and
clear of adverse claims.

 

2.5           AEW has not transferred (i) any rights or interest in the Series A
Shares or (ii) any rights pursuant to its agreements with the Company (“Contract
Rights”).

 

3.  Representations and Warranties of the Company.

 

3.1           This Agreement has been duly authorized, executed and delivered by
or on behalf of the Company.

 

2

--------------------------------------------------------------------------------


 

3.2           The execution and delivery by the Company of, and the performance
by the Company of its obligations under, this Agreement shall not contravene the
organizational documents of the Company, or any agreement or other instrument
binding upon the Company or any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement.

 

4. Covenants and Agreements of AEW.

 

4.1           AEW shall not transfer the Series A Shares or Contract Rights
unless each transferee receiving the Series A Shares or Contract Rights enters
into a binding written agreement with the Company providing that (i) such
transferee agrees to be bound by the obligations of AEW under this Agreement,
and (ii) such transferee will not subsequently transfer any of the Series A
Shares or Contract Rights without the prior written consent of the Company.

 

4.2           In the event that AEW exercises any redemption right on or before
the Option Termination Date, or in the event that a transaction involving the
Company which would give AEW a right to liquidation preference payments arises
on or before the Option Termination Date, the aggregate redemption price or
liquidation payment, as the case may be, in respect of the Series A Shares shall
be the Exercise Price.

 

4.3           At such time as the Company requests AEW’s consent or approval in
contemplation of a merger, acquisition or recapitalization of the Company, a
sale of all or substantially all of the assets of the Company, or any similar
transaction requiring its consent as the holder of the Series A Shares, AEW will
approve and consent to such transaction, and will waive any rights to dissent
from the approval of such a transaction, provided that the Company will pay to
AEW the Exercise Price within three (3) business days of the Company’s exercise
of the Option in accordance with the terms of this Agreement in connection with
such transaction.

 

5.  Governing Law.  This Agreement shall be deemed to have been executed and
delivered within the State of New York, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of New York without regard to principles of
conflict of laws.  Any action or proceeding arising from or relating to this
Agreement must be brought in New York, and each party irrevocably submits to the
jurisdiction and venue of any such court in any such action or proceeding.

 

6.  Notices.  All communications pursuant to this Agreement shall be in writing
and shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

 

If to the Company:

 

Golf Trust of America, Inc.

10 North Adgers Wharf

Charleston, South Carolina  29401

Attention:  Mr. W. Bradley Blair, II

President & Chief Executive Officer

 

--------------------------------------------------------------------------------


 

with a copy to:

 

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, California 94111-3305

Facsimile:  (415) 984-8701

Attention:  Peter T. Healy, Esq.

 

If to AEW:

 

AEW Targeted Securities Fund, L.P.

World Trade Center East

Two Seaport Lane

Boston, MA 02210-2021

Attention: Mr. Robert G. Gifford

 

with a copy to:

 

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA  02109

Facsimile:  (617) 523-1231

Attention:  Laura C. Hodges Taylor, Esq.

 

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (i) the date of transmission, (ii) the business day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iii) upon actual receipt by the party to whom such notice
is required to be given.  The address for such notices and communications shall
be as set forth above.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the other party.

 

7.  Successors Assignment.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and to their respective successors, and no
other person shall have any right or obligation hereunder.

 

8.  Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

--------------------------------------------------------------------------------


 

9.  Remedies.  The Company, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement.  AEW agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

 

10.  Entire Agreement.  This Agreement constitutes the entire agreement of the
Company and AEW with respect to the matters discussed herein.  Except as set
forth in this Agreement, all other agreements between the parties shall be in
full force and effect and unmodified.

 

11.  Counterparts.  This Agreement may be executed in several counterparts with
the same effect as if the parties executing the several counterparts had all
executed one counterpart.

 

Thank you.

 

 

 

 

Very truly yours,

 

 

 

/s/ W. Bradley Blair, II

 

 

 

 

W. Bradley Blair, II

 

Chief Executive Officer, President and
Chairman of the Board of Directors of
Golf Trust of America, Inc.

 

 

AGREED TO AND APPROVED BY:

 

 

 

“AEW”

 

 

 

AEW Targeted Securities Fund, L.P.

 

 

 

 

 

By:

/s/ Robert G. Gifford

 

Printed Name:

Robert G. Gifford

Title:  President, AEW TSF, Inc. (1)

 

--------------------------------------------------------------------------------

(1)                        Mr. Gifford executed the Option Agreement as
President of AEW TSF, Inc., the Managing Member of AEW TSF, L.L.C., the General
Partner of AEW Targeted Securities Fund, L.P.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

NOTICE OF EXERCISE

 

To:  AEW Targeted Securities Fund, L.P.

Date:               , 2005

World Trade Center East

 

Two Seaport Lane

 

Boston, MA 02210-2021

 

Attn: Mr. Robert G. Gifford

 

 

The undersigned hereby elects to exercise the Option granted pursuant to the
attached letter agreement between AEW Targeted Securities Fund, L.P. and Golf
Trust of America, Inc. (the “Agreement”).  Payment of the Exercise Price shall
be made in accordance with the provisions of Section 1.2 of the Agreement.

 

 

By:

 

Printed Name:

 

Title:

 

--------------------------------------------------------------------------------